 


 HR 4981 ENR: To amend the Fentanyl Sanctions Act, to modify certain deadlines relating to the Commission on Combating Synthetic Opioid Trafficking.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and twenty-one 
H. R. 4981 
 
AN ACT 
To amend the Fentanyl Sanctions Act, to modify certain deadlines relating to the Commission on Combating Synthetic Opioid Trafficking. 
 
 
1.Modification of certain deadlines for Commission on Combating Synthetic Opioid TraffickingSection 7221(f)(2) of the Fentanyl Sanctions Act (133 Stat. 2273) is amended by striking 270 days and inserting 390 days.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 